Electronically Filed
                                                      Supreme Court
                                                      SCWC-29710
                                                      03-NOV-2011
                                                      11:11 AM
                          NO. SCWC-29710


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I


            In the Matter of the Arbitration Between,


       UNITED PUBLIC WORKERS, AFSCME, Local 646, AFL-CIO,

                   Respondent/Union-Appellee,


                                 and


      CITY AND COUNTY OF HONOLULU, HOLIDAY PAY (2003-022C),

                  Petitioner/Employer-Appellant.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

               (ICA NO. 29710; S.P. NO. 08-1-0147)


       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

(By: Recktenwald, C.J., Nakayama, Acoba, Duffy, and McKenna, JJ.)


          Petitioner/Employer-Appellant’s application for writ of


certiorari filed on September 22, 2011, is hereby rejected.


          DATED:   Honolulu, Hawai'i, November 3, 2011.

Paul K. Hoshino and                 /s/ Mark E. Recktenwald

Elisabeth A. K. Contrades,

Deputies Corporation Counsel,       /s/ Paula A. Nakayama

for Petitioner/Employer-

Appellant on the application        /s/ Simeon R. Acoba, Jr.

Herbert R. Takahashi,               /s/ James E. Duffy, Jr.

Rebecca L. Covert, and

Davina W. Lam of Takahashi and      /s/ Sabrina S. McKenna

Covert for Respondent/Union-

Appellee on the response